Manuel s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 13, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
        On November 7, 2014, appellant filed a notice of appeal from the trial court’s October
13, 2014 judgment. On December 29, 2014, after her trial attorney was permitted to withdraw,
appellant filed an affidavit of indigency in this court. It appears appellant did not file her
affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on November 7, 2014, the date the notice of appeal was filed,
or a motion for extension of time to file the affidavit was due in this court fifteen days later, on
November 24, 2014 — the actual fifteenth day, the twenty-second of November, was a Saturday.
See id. R. 20.1(c)(1), (3).

        We construed the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Although the affidavit was filed outside the fifteen-day deadline set
forth in Rule 20.1(3), we noted that an untimely affidavit of indigence can be “adequate to fulfill
the fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d
684 (Tex. 2008). Accordingly, we granted appellant’s motion to extend time to file an affidavit
of inability to pay costs. We then ordered the clerk of this court to send copies of the affidavit
and this order to the district clerk, the court reporter, and all parties. See TEX. R. APP. P.
20.1(d)(2).
       We further ordered any party who desired to file a contest to appellant’s affidavit of
indigence to file said contest in this court on or before January 9, 2015. See id. R. 20.1(e)(1).

        Appellee filed a timely contest to appellant’s affidavit of indigency. Accordingly,
appellant must prove the allegations in her affidavit. See id. R. 20.1(g)(1). Accordingly, we
ORDER this appeal ABATED and remand the matter to the trial court to hear evidence
regarding appellant’s indigency and the contest filed in this court by appellee and grant
appropriate relief. See id. R. 20.1(h)(4). We ORDER the trial court to set a hearing and notify
the parties and the appropriate court reporter of the setting. See id. R. 20.1(i)(1). We further
ORDER the trial court to conduct the hearing, or sign an order extending the time to conduct a
hearing, within ten days of the date of this order. See id. R. 20.1(i)(2)(B).

         Appellant is advised that if she disagrees with the trial court’s order, if any, she must file
a motion in this court on or before ten days from the date of the trial court’s order seeking review
of the trial court’s order. See id. R. 20.1(j)(1), (2).

        We order the clerk of this court to serve this order on appellant, all counsel, the district
court clerk, the court reporter and the trial court. All other appellate deadlines are suspended
until further order of this court.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court